Citation Nr: 0024814	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  99-09 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased (compensable) evaluation for a 
mood disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel



REMAND

The veteran had active service from August 1969 to October 
1972.

This appeal arises from a decision in February 1999 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The veteran, in the course of prosecuting 
this claim, requested in his substantive appeal that a 
hearing before a Member of the Board of Veterans' Appeals 
(Board) be conducted in the Cleveland, Ohio RO.  There is no 
evidence that this hearing was scheduled or that the 
veteran's request has been withdrawn.  It must be assumed 
that he still desires a hearing before a Board member sitting 
at the VA RO in Cleveland, Ohio.

Accordingly, the claim must be REMANDED for the following 
action:

The RO should contact the veteran and 
schedule him for a Travel Board hearing.  

Thereafter, the case should be returned to the Board for 
further consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



